Bloodworth, J.
Tlie indictment in this case contained two counts; the first charging the accused with manufacturing intoxicating liquor, and the second charging that he did “have and possess on his premises” apparatus for the distilling and manufacture of such liquors. Granting that the evidence authorized the conviction of the accused on the first count, there is absolutely no evidence that there was on his premises any of the apparatus named in the indictment. A general verdict of guilty upon an indictment containing two counts charging different offenses cannot be sustained where there is no evidence to support a conviction upon one of the counts. Jones v. State, 27 Ga. App. 600 (110 S. E. 37), and cases cited; Brooks v. State, 27 Ga. App. 629 (109 S. E. 548), and cases cited (p. 630).

Judgment reversed.


Broyles, G. J., and Luke, J., concur.